Case: 18-40999     Document: 00515028745         Page: 1    Date Filed: 07/10/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-40999                            FILED
                                  Summary Calendar                      July 10, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
MICHAEL LARA SALAS,

                                                 Petitioner-Appellant

v.

N. VAZQUEZ, Warden, Federal Correctional Institute Beaumont,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:18-CV-276


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael Lara Salas, federal prisoner # 56427-080, appeals the dismissal
of his federal habeas corpus petition under 28 U.S.C. § 2241. We review the
district court’s legal conclusions de novo and its factual findings for clear error.
Padilla v. United States, 416 F.3d 424, 425 (5th Cir. 2005). Because Salas filed
his petition under § 2241, he does not need a COA to appeal its dismissal. See
id.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40999     Document: 00515028745       Page: 2   Date Filed: 07/10/2019


                                  No. 18-40999

      The district court dismissed the petition as not being properly brought
under § 2241. Salas correctly notes that, under Burrage v. United States, 571
U.S. 204, 218-19 (2014), he was allowed to file a § 2241 petition rather than a
§ 2255 motion. See § 2255(e); Santillana v. Upton, 846 F.3d 779, 783-84 (5th
Cir. 2017). But we may affirm the dismissal of the § 2241 petition on any
ground supported by the record. See Hunter v. Tamez, 622 F.3d 427, 430 (5th
Cir. 2010).
      Burrage ultimately provides Salas no relief. In Burrage, the Supreme
Court held that a defendant cannot be subject to a life sentence under 21 U.S.C.
§ 841(b)(1)(C) unless the use of drugs provided by the defendant “is a but-for
cause of the death or injury.” Burrage, 571 U.S. at 218-19 (emphasis added);
see Santillana, 846 F.3d at 783-84. Burrage thus made it more difficult for the
Government to prove that drugs provided by a defendant caused a user’s death.
See Santillana, 846 F.3d at 783-84.         In Santillana, we held that the
Government’s inability to prove “but for” causation under Burrage meant that
the defendant had “satisfied her burden to show that she was potentially
convicted of a nonexistent offense.” Id. at 785.
      But Salas was not sentenced to life under § 841(b)(1)(C); he was
sentenced to 288 months in prison pursuant to a written plea agreement. Salas
contends only that his plea is invalid because he pleaded guilty due to the
threat of a life sentence under § 841(b)(1)(C), which threat proved to be illusory
because it did not account for the increased burden of proof imposed by
Burrage.      Salas also asserts that, in light of Burrage, his counsel was
ineffective for advising him to plead guilty.
      Salas’s otherwise voluntary and valid plea “cannot subsequently be
invalidated on contentions that it was made through subjective fear of
receiving a heavier penalty if convicted after trial, or because, in the light of



                                        2
       Case: 18-40999   Document: 00515028745          Page: 3     Date Filed: 07/10/2019


                                  No. 18-40999

hindsight, competent counsel failed to anticipate a change in the law that
would have enhanced his bargaining position.” Morse v. Texas, 691 F.2d 770,
773 (5th Cir. 1982); see also Brady v. United States, 397 U.S. 742, 757 (1970)
(holding that “a voluntary plea of guilty intelligently made in the light of the
then applicable law does not become vulnerable because later judicial decisions
indicate that the plea rested on a faulty premise”). Further, Salas’s plea
counsel in 2010 did not have the benefit of the 2014 Burrage decision and was
not required to anticipate developments in the law. See Nelson v. Estelle, 642
F.2d 903, 908 (5th Cir. 1981); Cooks v. United States, 461 F.2d 530, 532 (5th
Cir.    1972)   (“Clairvoyance   is   not       a   required     attribute   of   effective
representation.”). Burrage does not establish that Salas was “imprisoned for
conduct that was not prohibited by law.” Reyes-Requena, 243 F.3d at 903. The
judgment is AFFIRMED.




                                            3